Citation Nr: 0011686	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  99-00 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for migraine 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1981 to 
October 1997.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for migraine headaches as 
10 percent disabling.  


FINDINGS OF FACT

1.  The veteran regularly takes pain medications and misses 
1-2 days of work monthly because he has prostrating attacks 
of headaches at least once every month.  

2.  The veteran's headaches do not produce severe economic 
inadaptability because he has successfully worked as a 
custodian since 1997.  


CONCLUSION OF LAW

The criteria are met for a 30 percent rating for migraine 
headaches.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Form DD 214 showed that the veteran worked as a military air 
traffic controller for almost 16 years.  The July 1997 
Medical Evaluation Board report stated that the veteran had a 
history of cluster cephalalgia occurred in predictable 
clusters of 2 months duration from 1991 to 1994.  However, 
the cluster episodes became random thereafter, in September 
1994, October 1996, December 1996, January 1997, and May 
1997.  Episodes of pain lasted 1 hour, abated for 5-10 
minutes, and sometimes woke the veteran at night.  The 
veteran described the episodes as so severe that he could not 
concentrate on his duties as an air traffic controller.  He 
took Depakote twice a day and a Prednisone taper in May 1997.  
The final diagnosis was recurrent and unpredictable cluster 
cephalalgia.  The examiner recommended the veteran's 
permanent suspension from ground-based controlling duties due 
to the unpredictable nature of his headaches.  Form DD 214 
showed that the veteran was separated from service in October 
1997 on a temporary disability retirement list (TDRL).  

The veteran underwent a VA examination in February 1998.  The 
veteran had worked as a custodian for a government agency 
since November 1997.  The veteran reported that he had 
headaches about every week.  Without medication, prostrating 
headaches with light sensitivity lasted 2-3 days.  Depakote 
and Amitraz medications had helped greatly.  The impression 
included severe cluster or migraine headaches.  

The veteran's December 1998 appeal requested a 30 percent 
rating.  He stated that he received a year's supply of 
medicine from the VA neurologist because he had headaches at 
least once every month and that he had taken the same 
medicine since 1994.  

The veteran received a TDRL examination in March 1999.  He 
not missed any work as a custodian secondary to his diagnosis 
because his supervisor placed him on light duties when 
headaches affected his work.  He now had approximately one 
cluster of headaches over a period of 3-5 days every month.  
The headaches were approximately 1 hour in duration with 5-10 
minutes of relief between headaches.  At the onset, the 
severity was 9/10 followed by sharp throbbing pain.  During 
the headaches, the veteran felt like pacing around and being 
away from other people.  At the onset of the headaches, he 
now took Imitrex which usually reduced the severity of the 
headaches to approximately 5/10.  If the cluster lasted more 
than 2 days, the veteran took a Prednisone taper over 
approximately one week.  The impression was cluster 
headaches, and the examiner stated that there had been no 
significant change in the veteran's condition since he was 
placed on TDRL status.  

The veteran, assisted by his representative, provided sworn 
testimony at a video hearing in December 1999.  He testified 
that he took medications for headaches that occurred 
approximately 1-2 times every 1-2 weeks.  Transcript 
(December 1999), page 3.  The veteran testified that he 
missed 1-2 days of work per month because of severe 
headaches.  When he had headaches, he was allowed to go on 
light duty.  However, most of the time, he had to rest in a 
quiet area until the medication worked.  Transcript (December 
1999), page 5.  Most of the time, he could not take 
medication ahead of time because he had no sign that the 
headache was coming.  Transcript (December 1999), page 7.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

The veteran's cluster headaches will be rated under the 
criteria for migraine headaches.  When a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (1999).  Migraine headaches 
are evaluated under the criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  A 50 percent evaluation is warranted 
for migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent evaluation is 
warranted for migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  A 10 percent evaluation is warranted 
for migraine headaches with characteristic prostrating 
attacks averaging one in 2 months over last several months.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The veteran's claim for a rating in excess of 10 percent for 
migraine headaches is well grounded.  When a veteran is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  

A 30 percent evaluation is warranted for the veteran's 
headaches because he has had prostrating attacks at least 
once a month since March 1999.  In December 1999, the veteran 
testified that he has at least one cluster of headaches every 
month.  The headaches are prostrating because each cluster 
lasts 3-5 days, and each headache lasts 1 hour with breaks of 
only 5-10 minutes between headaches.  The veteran has auras 
and disruption of sleep during headaches.  Although the 
veteran's supervisor assigns him to light duty during 
headaches, most of the time the veteran needs to rest in a 
dark room for his medication to work.  Although the March 
1999 examiner stated that the veteran had not missed any 
work, in December 1999, the veteran testified that he missed 
1-2 days of work every month.  The December 1998 appeal also 
made clear that the veteran takes pain medication for his 
headaches on a regular basis.  The veteran has taken 
prescribed medications since 1994 and he receives a year's 
worth of medications at a time from his doctor.  

A rating higher than 30 percent is not warranted because the 
veteran's headaches have not produced severe economic 
inadaptability.  Although the unpredictable nature of the 
headaches prevents the veteran from working as an air traffic 
controller, he has successfully worked as a custodian for a 
government agency since 1997.  Although the veteran has at 
least 1 prostrating attack of headaches every month, he is 
economically productive the remainder of the time.  
Accordingly, a 30 percent rating is warranted for the 
veteran's headaches.  

Extraschedular considerations do not apply in this case 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does not 
show that the service-connected disability markedly 
interferes with employment or causes frequent 
hospitalizations.  The veteran has successfully worked as a 
custodian for a government agency since 1997, and the 
evidence does not show hospitalizations for headache 
problems.  



ORDER

Entitlement to a 30 percent evaluation is granted, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

